Hall, J.
1. The directors and managers of a corporation, who con*281trol and have charge of its effects, are trustees for the stockholders, and both they and others who, with the knowledge of their misappropriation, aid them in diverting its property, would be liable to the injured parties. Code, §§16S8, 3151; Mor. Corps §559.
Julius L. Brown, for plaintiff in error.
O. A. Lochrane; Pat Calhoun; Alexander C. King, for defendants.
2. Equity was the proper forum in which to seek relief in such a case, and the bill was properly brought in the name of some of the stockholders in behalf of themselves and such of their co-corporators as are in a similar condition. Mor. Corp., §662; L. R., 9 Ch. App. Cas., 350; L. R., 6 Eq. Gas., 143; 18 How., 480.
3. The bill is not multifarious nor objectionable on the ground of misjoinder of parties or causes of action. 71 Ga, 797.
4. There being no prayer for either an injunction or a receiver previous to the final trial, the bill was properly filed without the sanction of the iudge.
(a) This case does not fall within the rule laid down in the Knoxville Iron Co., vs. Wilkins, Post & Co. el al. (last term.)
Judgment affirmed.